NO








NO. 12-10-00201-CR
NO. 12-10-00202-CR
NO. 12-10-00203-CR
NO. 12-10-00204-CR
NO. 12-10-00205-CR
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     
IN RE: TIMOTHY CARNEL
RAINEY,
RELATOR                                                          '     ORIGINAL
PROCEEDING
 
                                                                             '     
 


MEMORANDUM
OPINION
                Relator Timothy Carnel Rainey
complains of a standing order issued by the Honorable Christi J. Kennedy, Judge
of the 114th Judicial District Court, Smith County, Texas, and the Honorable
Kerry L. Russell, Judge of the 7th Judicial District Court, also in Smith
County.  Rainey contends that the order was issued “from the Smith County Court
Collections to order the Texas Department of Criminal Justice to collect from
[his] account trust fund without due process.”  He seeks a writ of mandamus
compelling either judge “to have its findings of fact and conclusions of law
filed with the courts clerk, separate and apart from its [judgment], and cause
its findings and conclusions to be served on all the parties.”
A party seeking mandamus relief must
generally bring forward all that is necessary to establish the claim for
relief.  See Walker, 827 S.W.2d at 837; In re Pena,
104 S.W.3d 719, 719 (Tex. App.-Tyler 2003, orig. proceeding); see also Tex. R. App. P. 52.  Therefore, it is Rainey’s
burden to provide this court with a sufficient record to establish his right to
mandamus relief.  See Walker, 827 S.W.2d at 837; In re Pena,
104 S.W.3d 719.
When a petition for writ of mandamus
is filed, Texas Rule of Appellate Procedure 52.4 requires that it be
accompanied by an appendix that includes a certified or sworn copy of any order
complained of, or any other document showing the matter complained of.  See
Tex. R. App. P. 52.4(k)(1)(A).  Unless
voluminous or impracticable, the appendix must also include the text or any
statute or other law (excluding case law) on which the argument is based.  See
Tex. R. App. P. 52.4(k)(1)(C).  Here,
Rainey did not file the required appendix along with his mandamus petition.  Therefore,
we are unable to determine whether he is entitled to mandamus relief.  Accordingly,
Rainey’s petition for writ of mandamus is denied.

                                                                                                    
JAMES T. WORTHEN    
                                                                                                                
Chief Justice
 
 
Opinion delivered June 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)